Order so far as appealed from by the plaintiffs reversed, with ten dollars costs and disbursements to the plaintiffs, appellants, and motion to vacate and set aside service of summons and complaint upon the defendant General Baking Corporation denied, with ten dollars costs. Order so far as appealed from by the defendant General Baking Company affirmed, with leave to said defendant to answer or move with respect to the complaint within twenty days from service of order upon payment of above-mentioned costs. No opinion. Present — Finch, P. J., McAvoy, Martin, O’Malley and Townley, JJ.